Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes:
1.	Rejection under 103 for claims 1, 17 and 20 and their dependency been withdrawn since the amended independent claims 1, 17 and 20 as a whole include a combination of limitations that has been found as allowable.    
Allowable Subject Matter
2.	This is in response to the applicant's communication Amendment filed on March, 17, 2022, wherein Claims 1-4, 7, 9-17, 19-21 and 23-24 are allowed. Claims 1, 17 and 20 have been amended.  Claims 5-6, 8, 18 and 22 have been canceled.  Claims 23-24 are new.    
3.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 14 and 27, the combination of the prior-art of record teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is (571) 272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/             Examiner, Art Unit 3681